People v West (2021 NY Slip Op 04503)





People v West


2021 NY Slip Op 04503


Decided on July 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2019-08472

[*1]The People of the State of New York, respondent,
vLouis K. West III, appellant. Salvatore C. Adamo, New York, NY, for appellant.


Robert V. Tendy, District Attorney, Carmel, NY (Nicholas LaStella of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Putnam County (James T. Rooney, J.), dated April 18, 2019, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In 2013, the defendant pleaded guilty to attempted criminal sexual act in the first degree (see People v West, 123 AD3d 850). Prior to the defendant's release from prison, a hearing was held pursuant to the Sex Offender Registration Act (Correction Law art 6-C) to determine the defendant's risk level. The County Court designated the defendant a level two sex offender. The defendant appeals.
Contrary to the defendant's contention, he was properly assessed 25 points under risk factor 2 for sexual contact with the victim (see People v Jewell, 119 AD3d 1446, 1447-1448).
The defendant's remaining contention is without merit.
MASTRO, J.P., CHAMBERS, MILLER, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court